Citation Nr: 1720909	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-26 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cardiac disability, to include angina and ischemic heart disease, and if so, whether service connection is warranted.

2. Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel



INTRODUCTION

The Veteran had active military service from December 1967 to December 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from February 2012 and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In a September 2014 decision, the Board reopened the Veteran's claim for service connection for hearing loss and remanded the issue for further development.  The claim has since been returned to the Board for further appellate action.  

The issues of service connection for hearing loss and a heart condition being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for ischemic heart disease was denied by the Board in a September 2014 decision.  The Veteran did not appeal the decision and it became final.

2. Evidence received since the September 2014 decision is new and related to an unestablished fact that is necessary to substantiate the claim for service connection for ischemic heart disease.


CONCLUSIONS OF LAW

1. The September 2014 Board decision denying service connection for ischemic heart disease is final. 38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1100, 20.1104 (2016).

2. The evidence received subsequent to the September 2014 Board decision is new and material and the claim for service connection for ischemic heart disease is reopened. 38 U.S.C.A. § 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §. 3.102, 3.156(a), 3.159 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 2014 the Board denied the Veteran's claim for service connection for ischemic heart disease, finding that the Veteran does not have the condition.  Although in January 2015 correspondence with the Board the Veteran expressed dissatisfaction with the decision, he did not appeal the decision to the United States Court of Appeals for Veterans Claims.  Unappealed Board decisions are final.  See 38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1100 (2016).  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

In March 2015 the Veteran filed a new claim for service connection for angina.  He has also argued that he should be service connected for ischemic heart disease and coronary artery disease.  Therefore, as stated above, the Board finds that his claim is one for any cardiac disability, to include his previously denied claim for service connection for ischemic heart disease.

VA treatment notes reflect that a July 2015 nuclear stress test showed a small inferior and apical perfusion defect suggestive of ischemia.  

Therefore, the Board finds that new evidence submitted since the September 2014 Board decision suggests the Veteran has a current heart disability, specifically ischemia.  Thus, the Board finds that new and material evidence has been submitted to reopen the issue of service connection for ischemic heart disease.


ORDER

New and material evidence having been received, the appeal to reopen service connection for ischemic heart disease is granted.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

With respect to the Veteran's claim for service connection for hearing loss, the Board finds that a remand is required to obtain an addendum VA opinion.

In January 2011, the Veteran submitted treatise articles concerning the relationship between diabetes mellitus and hearing loss. 

Specifically, he submitted a June 2008 article from the National Institute of Health entitled Hearing Loss is Common in People with Diabetes.  The article indicates that in a new study funded by the National Institute of Health, it was found that hearing loss was about as twice as common in adults with diabetes compared to those who do not have the disease.  The article further notes that that hearing loss may be an under-recognized complication of diabetes, and diabetes may lead to hearing loss by damaging the nerves and blood vessels of the inner ear.

The Veteran also submitted a December 2009 article from About.com entitled Diabetes and Hearing Loss.  This article indicates that there is an abundance of evidence that links hearing loss to diabetes, and the article cited to some of the research.  The Veteran also submitted an article from the American Diabetes Association entitled Diabetes and Hearing Loss.  The article discusses the National Institute of Health study and indicates that there may be a link between diabetes and hearing loss.

While the articles are not specific to the facts of the Veteran's case, they are relevant, and, when taken together with the evidence of record, address whether there is a link between the Veteran's current hearing loss and a service-connected disability.  38 C.F.R. § 3.156(a).

The articles were not of record at the time of the Veteran's last VA examination in May 2009, and no medical opinion has been obtained as to whether the Veteran's hearing loss is secondary to his service-connected diabetes.  On remand, a VA opinion should be obtained as to secondary service connection, to include aggravation.

The Board further finds that an addendum VA opinion is needed as to the Veteran's claim for service connection for a heart condition.

In June 2015 the Veteran was afforded a VA heart conditions examination.  The examiner opined that the Veteran does not have a heart disability.  The examiner cited the Veteran's May 2010 stress echo that showed fair exercise tolerance, hypertensive response to exercise, and no evidence of ischemia.  The examiner noted that the Veteran has not had other stress testing or a catheterization and that without further testing there is no way to prove that the Veteran has myocardial ischemia or ischemic heart disease (IHD).  The examiner noted that the Veteran has a follow-up with his doctor in a few weeks, but "with the information available to me now, the Veteran does not have a diagnosis of IHD and therefore not angina."

VA treatment notes reflect that the Veteran did undergo a nuclear stress test in July 2015 that showed a small inferior and apical perfusion defect suggestive of ischemia.  The Veteran was then referred for a cardiac catheterization.  That procedure was noted to not show coronary artery disease.

On remand, an addendum opinion is warranted that considers the additional cardiac testing.  After a review of the record, the examiner should opine whether the Veteran has any heart condition.


Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA medical opinion to be obtained as to whether it is at least as likely as not that the Veteran's hearing loss is caused or aggravated by his service-connected diabetes mellitus.  The examiner should specifically address the medical articles submitted by the Veteran.  A new examination is not required unless the VA examiner feels one is necessary.

2. Arrange for an addendum VA medical opinion to be obtained from the VA examiner who conducted the June 2015 heart conditions VA examination, or if unavailable, another suitably qualified examiner.  The examiner should opine as to whether it is at least as likely as not that the Veteran has a heart disability, to include ischemic heart disease and angina.  If a heart disability is diagnosed, the examiner should opine whether it is at least as likely as not that the condition is related to the Veteran's service, to include as due to or aggravated by his service-connected diabetes mellitus.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


